DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/618,447 filed 12/02/2019. Claims 1-20 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 7, the intended scope of the “a measurement device for the radial receptacle” and a measurement of the axial receptacle” is unclear and confusing because it is not clear if the intention is to claim both axial and radial devices. However, in claim 1, the claimed 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipation by JP (2009-103629). EP (2280180) discloses a bearing arrangement for preload measurement, the bearing arrangement comprising: at least one rotary element (9) including:
at least one of a radial receptacle (see about 47)  or axial receptacle (see drawing illustration) for a rolling bearing, at least one measurement device (7-strain gauge) for measuring the rolling bearing preload located in a region of the at least one of the radial receptacle or the  axial receptacle, and
the at least one measurement device (7) is arranged in an interior of the at least one rotary element (9).
Claims 1-4, 8-10, 16 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipation by JP (2009-103629). JP (2009-103629) discloses a bearing arrangement for preload measurement, the bearing arrangement comprising: at least one rotary element (4) including:
at least one of a radial or axial receptacle (see drawing illustration) for a rolling bearing, at least one measurement device (14/13) for measuring the rolling bearing preload located in a region of the at least one of the radial or axial receptacle, and
the at least one measurement device (14) is arranged in an interior of the at least one rotary element.
	Regarding claim 2, JP (2009-103629) disclose measurement device (14/13) is for measuring the device preload.
Regarding claims 3-4, JP (2009-103629) clearly discloses the claimed invention including measurement device (13/14) is arranged within the at least one rotary element (4) at locations at which a higher level of force is applied relative to other locations, in order to sense stresses within the at least one rotary element. In addition, JP (2009-103629) further discloses a measurement element of the at least one measurement device is arranged in a recess in the at least one rotary element (4), a channel of the recess is arranged substantially parallel to the at least one of the axial and radial receptacle of the at least one rotary element (4), and at least one of measurement element is arranged in the recess.
Regarding claims 8 and 15, JP (2009-103629) discloses the bearing arrangement comprises a rolling bearing (5), the at least one rotary element 
Regarding claim 9-10, JP (2009-103629) clearly discloses the rolling bearing (5) is supported on the at least one of the radial or axial receptacle of the at least one rotary element in order to transmit preload forces in the at least one of the radial or axial direction of the at least one rotary element (see fig. 8). In addition, in claim 10, JP (2009-103629) further discloses the at least one measurement device comprises an evaluation unit (21, an arithmetic/computing unit) for at least one of sensing or evaluating measured values.
Regarding claim 16, it should be noted that the radial receptacle section has a cylindrical shape and the axial receptacle section has a disk shape (see fig. 8).
Regarding claim 18, JP (2009-103629) clearly discloses claimed invention above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP (2009-103629). JP (2009-103629) discloses the claimed invention including the at least one measurement device is arranged substantially parallel to the at least one of the axial or radial receptacle of the at least one rotary element, and including the at least one measurement device is spaced apart from the at least one of the radial or axial receptacle of the at least one rotary element but fails to disclose the spaced apart from distance is between 1 mm and 5 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance of JP (2009-103629) to include the value range as claimed since it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. I should be under stood that a close distance with enhance the sensitivity of load detection and signal.
Claim 6 and 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over JP (2009-103629). JP (2009-103629) fails to disclose a multiple of measurement devices arranged in the circumferential direction. It is old and well known in the art to form a one piece device in to multiple pieces for the sake of identifying any fault of defected area and to reduce cost is repairing and faulty of defected part.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the measurement device of JP (2009-103629) to include a multiplicity of devices, since it has been held that constructing a formerly integral structure in various elements involves routine skill in the art. Nerwin V. Erlichman, 168 USPQ 177, 179. In addition, .
Allowable Subject Matter
Claim 11, 14, 17,  and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office actions 
    PNG
    media_image1.png
    799
    770
    media_image1.png
    Greyscale

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656